Citation Nr: 0025547	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  95-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating for post-traumatic stress 
disorder (PTSD) greater than 30 percent prior to September 
13, 1993.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.   

Service connection for PTSD was granted in an August 1991 
rating action.  Although the veteran submitted a statement, 
dated stamped as having been received at the RO in December 
1991, which could be interpreted as a notice of disagreement 
as to the rating assigned in that decision, he did not 
perfect an appeal to that rating decision in light of his 
failure to submit a substantive appeal prior to April 30, 
1993.  Thus, the RO properly construed the December 1991 
statement as a claim for increase.  Therefore, this matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1992 rating action of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, inter alia, denied the veteran's claim for an 
evaluation in excess of 10 percent.  The Board remanded the 
case in March 1998 for further development.  

In numerous rating actions taken during the course of this 
appeal, the RO assigned temporary total ratings for PTSD, 
pursuant to 38 C.F.R. § 4.29 (1999) for various periods of 
time, at the conclusion of which reduced ratings were 
assigned.  In a March 2000 rating action, the RO assigned a 
100 percent schedular rating, effective from September 28, 
1998.  At all times since September 13, 1993, however, the 
appellant has been in receipt of at least a 30 percent 
rating, thus explaining the style of the issue noted on the 
title page.


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
The criteria in effect prior to November 7, 1996, is more 
favorable to the veteran. 

2.  The RO received the veteran's claim for an increased 
rating for PTSD on December 18, 1991.  

3.  A July 30, 1991, Social Security Administration 
Disability Determination found that the veteran was 
unemployable in part due to PTSD symptoms.  

4.  The earliest date as of which it is factually 
ascertainable that the veteran's PTSD had increased in 
severity so as to meet the criteria for a 100 percent rating 
is July 30, 1991.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met for the period from July 30, 1991, to the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an August 1991 rating action, service connection was 
granted and a ten percent rating assigned for PTSD.  By that 
same rating action, the RO granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 (1991) for a 
hospitalization of January 28 to March 29, 1991.  Thereafter, 
a 10 percent rating was restored effective from April 1, 
1991.  In the rating action presently on appeal, the RO 
denied the veteran's claim for a rating greater than 10 
percent.  

During the course of this appeal, the RO granted six separate 
temporary total ratings under the provisions of 38 C.F.R. 
§ 4.29 for periods of hospitalization for treatment of PTSD.  
At the conclusion of the periods, the rating was returned to 
the pre-hospitalization level.  In a September 1994 rating 
action, the RO assigned a temporary total disability 
evaluation effective September 13, 1993, and thereafter 
assigned a 30 percent rating effective January 1, 1994.  That 
30 percent rating remained in effect, save for two subsequent 
periods when temporary total ratings were assigned under 
38 C.F.R. § 4.29, until the March 2000 rating action by which 
the RO assigned a schedular 100 percent rating, effective 
September 28, 1998.

VA treatment records associated with the claims folder 
include the September 1992 summary report of a 28 day PTSD 
program attended by the veteran from August 10 to September 
4, 1992 which categorized the veteran's work status as 
"permanently disabled."  The December 1992 summary report 
of the veteran's participation in a four week PTSD program 
from November to December 1992 included the opinion that the 
veteran was totally and permanently disabled for work.  He 
was noted to have psychoneurotic symptoms of PTSD and was 
considered demonstrably unable to obtain or retain 
employment. 

A December 1993 discharge summary from a PTSD residential 
rehabilitation program noted that the veteran participated in 
the program from September 7 to December 8, 1993.  It was 
noted that the veteran had not been employed since 1990 and 
no recommendations for work could be made at the time of 
discharge from the program.  The coordinator of the program 
reported that, at the anniversary of his traumatic 
experiences in service, the veteran's PTSD symptoms would 
become more frequent and severe and he would have more 
difficulty functioning.  It was further noted that the 
veteran's PTSD was chronic and had resulted in an impairment 
in his ability to form relationships, to interact socially 
with others and to find or keep steady employment.  

When the Board initially reviewed the veteran's appeal in 
March 1998, it was noted that complete treatment records had 
not been obtained, nor had records related to the veteran's 
award of benefits by the Social Security Administration (SSA) 
been associated with the claims folder.  The case was 
remanded in order to attempt to obtain all pertinent records 
and to afford the veteran a VA examination.

Records received from the SSA included a July 1991 
psychiatric review which noted that the veteran suffered an 
anxiety related disorder evidenced by recurrent and intrusive 
recollections of a traumatic experience, which were a source 
of marked distress.  It was further noted that, as a result 
of his mental disorder, the veteran had "marked" 
difficulties in maintaining social functioning, and 
"frequent" deficiencies of concentration, persistence or 
pace resulting in failure to complete tasks in a timely 
manner (in work settings or elsewhere).  In a Disability 
Determination dated in July 1991, the SSA decided that the 
veteran was considered disabled as a result of anxiety-
related disorders; the secondary diagnosis was a personality 
disorder.

Included in the records received from SSA was the report of a 
March 1997 disability evaluation report which noted that the 
veteran had been receiving Social Security Disability 
benefits since 1990, secondary to PTSD.  After an interview 
with the veteran and administration of diagnostic testing, 
the examiner observed that the veteran was experiencing 
"serious and significant emotional and psychological 
problems."  Test results were interpreted as showing that, 
under conditions of stress and pressure, the veteran will 
exhibit exacerbation of his PTSD symptoms.  Based on test 
findings, the evaluator commented that it appeared that the 
veteran would have difficulties relating with fellow workers 
and supervisors; would have difficulty with detailed or 
complex instructions and would have difficulty performing 
simple repetitive tasks.  It was felt that the veteran would 
have "a great deal of difficulty dealing with the stress and 
pressures associated with day to day work activity."  Under 
conditions of stress and pressure, it was anticipated that 
the veteran would experience an exacerbation of his emotional 
and psychological difficulties. 

Pursuant to the Board remand, the veteran was afforded a VA 
examination by two psychiatrists in September 1998, at which 
time his claims folder was reviewed.  The examiners reviewed 
the veteran's treatment history, noting numerous VA 
hospitalizations for treatment of PTSD and alcohol 
dependency.  The examiners found that the veteran was 
suffering from chronic, severe PTSD with depression, 
secondary to the PTSD.  Mental status examination elicited no 
signs of psychosis; the veteran denied visual and auditory 
hallucinations.  He denied suicidal or homicidal ideation, 
and was oriented to time, place and person.  He was noted to 
appear depressed and the veteran related that to his Vietnam 
experiences.  His sleep was irregular, interrupted by 
nightmares.  The diagnosis was that of PTSD, chronic, severe, 
with depression.  The examiners assigned a current Global 
Assessment of Functioning (GAF) score of 50: serious 
impairment in occupational and social functioning.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
psychiatric disabilities were codified at newly designated 38 
C.F.R. § 4.130.  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The three criteria for a 100 percent 
criteria were independent of one another and only one needed 
to be met in order to award a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 30 percent rating is for 
assignment in cases of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Based upon a review of the evidence of record, the Board 
finds that evaluating the veteran's condition under the old 
criteria is more favorable, and that the clinical evidence 
supports the assignment of a 100 percent evaluation.  The 
evidence, especially the findings reported in the hospital 
summary reports dated in September 1992, December 1992 and 
December 1993, establish that the veteran's impairment due to 
PTSD was of such severity that he was unable to work.  The 
Board also notes that the most recent VA examination included 
the assignment of a GAF score of 50, noted to reflect serious 
impairment in occupational and social functioning.  A 
conclusion that the veteran is unable to work as a result of 
his service-connected PTSD is also supported by findings in 
records provided by the SSA which noted that "marked" 
difficulties in social functioning and "frequent" 
deficiencies in his ability to perform tasks in work settings 
were such that he was "disabled" for the purpose of 
receiving benefits from that agency.  Although the 
determination of the SSA is not binding on VA, insofar as 
whether the veteran is capable of working, this evidence is, 
at the very least, pertinent to the claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Thus, the record establishes that the veteran's service-
connected PTSD resulted in demonstrable inability to maintain 
employment.  Hence, a 100 percent rating is for application.  
Johnson.  The question before the Board then becomes, at what 
point was the assignment of a 100 percent rating warranted.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(1), (b); 38 C.F.R. § 3.400(o)(1), (2).

The Board notes that the veteran perfected his appeal as to a 
September 1992 rating action which denied a claim for 
increase initiated by the statement received in December 
1991.  Thus, the Board finds that December 18, 1991, is the 
date of the veteran's claim for increase.  

Applying the law and regulations to the case at hand, and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that there is now evidence of record 
(specifically, the July 30, 1991 SSA determination) which 
shows that during the year prior to the December 1991 claim 
it can be said that it was factually ascertainable that an 
increase in disability had occurred.  This July 30, 1991, 
date represents the earliest possible date where it is 
factually ascertainable that PTSD was of such severity that 
the criteria for a 100 percent rating were satisfied.  
Consequently, the effective date of the award of a 100 
percent rating is July 30, 1991.  

ORDER

A 100 percent rating for PTSD, effective July 30, 1991, is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

